Citation Nr: 0936635	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1951 to September 1954.  His decorations 
included the Korean Service Medal with two bronze service 
stars and the Combat Infantryman's Badge  He died in December 
2006.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
RO.  


FINDINGS OF FACT

1. The Veteran died in December 2006 as the result metastatic 
non-small cell lung cancer, with related pulmonary emboli 
identified as another significant condition contributing to 
death, but not resulting in the underlying cause.  

2.  At the time of the Veteran's death, service connection 
had granted for posttraumatic stress disorder, hearing loss 
and tinnitus.  

3.  The Veteran is not shown to have manifested finding of 
lung cancer or pulmonary emboli until many years after 
service.  

4.  The fatal lung cancer with complications manifested by 
pulmonary emboli is not shown to have been causally related 
to a chronic respiratory disease process that had its 
clinical onset during the Veteran's period of active service.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's demise.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested non-small cell lung 
cancer and pulmonary emboli was not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
the non-small cell lung cancer be presumed to have been 
incurred therein.  .  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A service-connected disability did not cause or 
contribute materially and substantially in producing the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant of the type of 
information and evidence that VA will seek to provide, and of 
the type of information and evidence, the claimant is 
expected to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to the claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a 
claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for cause of 
death, the Court of Appeals for Veterans Claims, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), found that when 
adjudicating a claim for Dependency and Indemnity 
Compensation (DIC), it includes a claim for entitlement to 
service connection for the cause of the Veteran's death.  

As such, VA notice to the appellant must include the 
following: a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id. 

Where there is a VCAA notice deficiency, the United States 
Supreme Court (Supreme Court) in Shinseki v. Sanders, has 
held that not all VCAA notice errors will be presumed 
prejudicial to the Veteran.  129 S.Ct. 1696 (2009).  
\
The Supreme Court agreed with the Court that the only harmful 
VCAA error is where the claimant has not been adequately 
informed of how to substantiate the claim; whereas, the 
notice errors pertaining to who obtains what evidence and 
informing the claimant that she can submit additional 
information are not harmful unless the claimant states 
otherwise.  Id.  Where the notice error was not harmful, and 
the claimant has not otherwise indicated that it was, the 
Board can address the matter without further remand.  

Some methods of demonstrating that the purpose of VCAA notice 
was not frustrated include: showing that any defect in notice 
was cured by actual knowledge on the part of an appellant 
that certain evidence (missing information or evidence needed 
to substantiate the claim) was required and that the 
appellant should have provided it; establishing that a 
reasonable person could be expected to understand what was 
still needed based on the notice provided; or demonstrating 
the impossibility of a benefit being awarded as a matter of 
law.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
see also, George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).  

Here, prior to the April 2007 RO decision in the matter, VA 
sent a letter to the Appellant in February 2007 that 
addressed some of the notice elements concerning Veteran's 
cause of death claim.  The letter informed the claimant of 
what evidence is required to substantiate the claims, and 
apprised the claimant as to her and VA's respective duties 
for obtaining evidence.  

The Board notes that under Dingess, VA must also provide 
notice how disability ratings and effective dates for the 
award of benefits will be assigned if service connection is 
granted or a higher evaluation is awarded.  

Although the RO did not advise the appellant of such 
information, this decision confirms the RO's denial of 
benefits and the appellant is therefore not prejudiced in 
regards to lack of Dingess notice.  Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the appellant.  

Additionally, the claimant was also not prejudiced by the 
notice deficiency pertaining to the requirements specified by 
the Court in the Hupp decision, cited above.  While the 
Appellant may not have been given the specific notice 
required, the RO notified her of the fact that in order to 
substantiate her claim there must be medical evidence that 
shows a reasonable probability that the condition that 
contributed to the Veteran's death was caused by injury or 
disease that began during service.  

The contention in this matter is that the Veteran's fatal 
lung cancer and pulmonary emboli were related to service.  In 
this regard, the claimant has not been harmed, because the 
February 2007 notice letter provided the claimant with the 
information on how to substantiate her claim.  See Shinseki, 
129 S.Ct. 1696. 

Additionally, it is important to keep in mind that the 
appellant is represented, and the Board presumes she has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 3, Adjudication, contained in Title 
38 of the Code of Federal Regulations.  

In addition, the claimant and her representative were 
provided copies of the rating decision at issue on appeal and 
a Statement of the Case, both of which combined to inform her 
of the evidence considered, a summary of adjudicative 
actions, all pertinent laws and regulations, including the 
criteria for evaluating the Veteran's cause of death claim.  

Moreover, by documents and statements, the appellant has 
added to the record throughout the course of this appeal, and 
through the argument from her representatives, she has 
indicated her clear understanding of what evidence and 
information is required to substantiate her claim based on 
the not yet service-connected condition that took her 
husband's life.  

The Board finds no prejudice to the claimant in proceeding 
with the issuance of a final decision.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

VA has also informed the claimant how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
VCAA duty to notify was fully satisfied as to the Veteran's 
claims.  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  

In the instant matter, the Board notes that except for some 
"morning reports" correlating to the Veteran's service 
period, service medical records and personnel records in this 
case are unavailable and presumed destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).  

In the case where the Veteran's service medical records are 
unavailable through no fault of his own, a heightened duty 
exits to assist the Veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

In this case, VA has attempted to obtain any available 
records, however these attempts were not successful.  The 
file contains a completed VA Form 21-3101, dated in February 
1995, in which VA personnel provides a detailed explanation 
of the events and actions surrounding VA's attempts to locate 
any pertinent records and concludes that service records are 
unavailable.  

The RO informed the Veteran of the unsuccessful efforts to 
find his service records.  Further, the RO has requested that 
the Veteran send any pertinent records, including, any 
additional service medical documents that he might have in 
his possession.  

Additionally, the Board notes that some of the VA treatment 
records from VA Medical Center in Providence (VAMC) appear to 
be missing from the claim folder - treatment records since 
1998 and prior to May 2006.  When the record begins again in 
May 2006, the treatment records show that the Veteran had 
begun chemotherapy treatment for lung cancer, which indicate 
that the absent VA treatment records would reflect the 
clinical diagnosis of lung cancer.  

The Board finds that it may proceed with adjudication of the 
claim, even though, the claim folder appears to be missing 
some VA treatment records, because the information that those 
records would reflect is already contained in the claim 
folder.  Giving the claimant the benefit of the doubt, record 
shows the Veteran had been diagnosed with lung cancer as 
early as 1982.  Since this information is already contained 
in the record, any remand action to obtain those additional 
VA treatment records would only produce redundant 
information.  

As to VA's duty to provide an examination, it only applies 
when such an examination is necessary to decide a claim.  
Here, VA did not obtain provide an examination for the 
purpose of obtaining a medical opinion in conjunction with 
her claim for Veteran's cause of death; however, the Board 
finds that such a medical opinion was not necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  

VA has a duty to obtain a medical opinion if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under the McClendon analysis above, the Board does not find: 
(2) evidence of an inservice event, injury or disease; or (3) 
evidence that indicates the Veteran's cause of death could be 
associated with his service.  There is no competent medical 
evidence of treatment for pulmonary problems while in 
service.  

The first showing in the record of complaints pertaining to 
pulmonary problems comes from a June 1982 chest x-ray report 
that provides a possible diagnosis of lung cancer.  This 
diagnosis comes almost 30 years after the Veteran's discharge 
from service.  In short, the record contains no medical 
documentation that indicates any pulmonary problems while in 
service.  There is a lack of evidence of continuity of 
symptomatology in the treatment records.  Accordingly, an 
examination at this time is not necessary.  See id.  

Even if an examination were given today, there exists no 
evidence of record that shows an inservice injury or disease 
or a continuity of symptoms since service to which an 
examiner could provide a nexus opinion.  Therefore, the Board 
finds that any medical opinion as to etiology would only be 
speculation and could serve no useful purpose.  A medical 
opinion is not necessary to resolve this claim.  See id.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


2.  Service Connection for Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."   38 C.F.R. § 
3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection for the cause of a Veteran's death may be 
demonstrated by showing that the Veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be (1)  medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  When the 
determinative issue, however, involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  

On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.  

In this case, the appellant claims that the Veteran's death 
due to lung cancer is related to his service.  At the time of 
the Veteran's death, service connection was in effect for 
posttraumatic stress disorder (PTSD), hearing loss, and 
tinnitus.  The Veteran also received compensation for a total 
disability based on individual unemployability due to 
service-connected disabilities, effective from November 1999.  

The December 2006 official certificate of death shows that 
the Veteran died earlier that month.  The certificate further 
shows that the immediate cause of the Veteran's death was 
metastatic lung cancer, with other significant condition 
contributing to death, but not resulting in an underlying 
cause, was pulmonary emboli.  

As discussed, the Veteran's service records are not 
available.  The only service medical records contained in the 
case file are "morning reports" from the period of the 
Veteran's service.  These reports do not indicate any 
pulmonary disorder or problem.  
 
There are no medical records following service and before 
1982.  A private report from a June 1982 chest x-ray showed 
evidence of moderate hyperinflation but no evidence of 
infiltrates or nodules.  The heart and pulmonary vessels were 
normal, and there was minimal evidence of degenerative 
changes present.  The examiner opined that the evidence 
suggested early chronic lung disease.  

The next medical evidence of record is a report from a 
February 1995 VA examination that was preformed in 
conjunction with the Veteran's claim of service connection 
for the residuals of pneumonia.   

When the Veteran filed the service connection claim, he 
reported a history of having "walking pneumonia" during 
service.  In the February 1995 examination report, the 
examiner noted that the Veteran denied a history of 
tuberculosis and any kind of pulmonary malignancy.  

The Veteran also reported that he did not use any tobacco 
products.  Upon examination, the examiner observed that the 
Veteran's lungs were clear without any evidence of rhonchi, 
wheezes or rales in the lung fields. The examiner noted that 
the pulmonary function test revealed a mildly restrictive 
airway disease.  

The February 1995 VA examiner did not provide any statements 
regarding the etiology the Veteran's condition.  The RO 
denied service connection because there was no evidence of 
respiratory problem arose in service or continuity of 
symptoms since service.  The Veteran appeal, but his claim 
was later denied in a subsequent Board decision.  

The Veteran's claims file also contains medical treatment 
records from VAMC dated from June 1995 to May 1998 and from 
May 2006 to December 2006.  The earlier VA treatment records 
show that the Veteran was treated for various medical 
conditions, including PTSD, hypertension, skin disorder, 
ulcers and rectal cancer.  

There were three entries pertaining to respiratory complaints 
(cough with yellow sputum), which was diagnosed as bronchitis 
with later pleural effusion.  This condition later resolved 
with antibiotic treatment.  

These earlier VA treatment records also contain three reports 
of chest x-ray studies.  The first report is from an August 
1996 chest x-ray study that showed a few linear marking on 
the left base of the Veteran's lungs, but no evidence of 
infiltrates.  

In another report dated in January 1997, the examiner noted 
that there was no evidence of infiltrates, pleural effusion 
or interval change.  

The third report is from a May 1998 chest x-ray study, which 
again showed minimal left basal scarring but no evidence of 
infiltrates, pulmonary congestion or effusion.  

The later VA treatment records show that the Veteran was 
diagnosed with non-small cell lung cancer in January 2005 and 
began chemotherapy treatment for his condition later that 
month.  

The record also shows that, just prior to the Veteran's 
passing, in November 2006, he had been admitted for four days 
into inpatient care for pulmonary embolism and possible 
pneumonia.  The emboli were etiologically linked to the 
Veteran's lung cancer, and the attending physician indicated 
that this  reflected a decline in his condition.  

After a careful and thoughtful review of the record, the 
Board finds that the competent medical evidence does not 
support a finding that the underlying cause of the Veteran's 
death, lung cancer, was related to any incident including his 
having had pneumonia during service.  

The Veteran's death certificate shows that the immediate 
cause of his death was lung cancer, with another significant 
factor being that of pulmonary embolism.  At the time of his 
death, service connection was in effect for PTSD, hearing 
loss and tinnitus.  

Although the appellant asserts generally that the Veteran's 
death was related to his service connected disabilities, none 
of the competent and probative medical evidence suggested  
that the Veteran's death was in any way related to any of 
these disabilities.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (a lay person is not competent to 
offer opinions that require medical knowledge).  

Therefore, to the extent, her arguments contain opinions as 
to the medical etiology of any of the conditions that caused 
the Veteran's death; this is simply not competent or 
persuasive evidence.  

Nor does the competent and probative medical evidence suggest 
that the Veteran's death was related to any event of his 
period of military service.  

First, there is no medical evidence showing that the 
Veteran's lung cancer was present earlier than many years 
after service.  See 38 C.F.R. § 3.303.  Moreover, on this 
record, the first medical evidence of any lung disorder came 
28 years after his discharge from service.  

Additionally the subsequent chest x-ray studies only showed 
evidence of lung scarring and did not contain evidence of 
lung cancer.  The significant evidentiary gap between the 
Veteran's active service and the earliest medical evidence of 
lung cancer or even a lung weighs heavily against the 
Veteran's claim on a direct basis.  

A lengthy period without treatment also is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Second, there is no medical evidence establishing that a 
relationship is possible between any disorder that have been 
found to have caused or contributed to cause the Veteran's 
death and his period of active service.  Other than the 
appellant's lay assertions that her husband's death was 
related to his service, the record is devoid of any competent 
evidence indicating a link between lung cancer and any event 
or incident of the Veteran's service.  

While the Veteran had filed an earlier claim of service 
connection for the residuals of pneumonia and the medical 
evidence later revealed minimal lung scarring, none of the 
medical evidence indicates a nexus between these 
manifestations and the fatal condition lung cancer.  

Additionally, the demonstrated pulmonary emboli noted on the 
Veteran's death certificate had been noted to be associated 
with the progression of the lung cancer, it is not shown to 
have been associated with an independent disease process of 
the lungs that had its clinical onset in service.  

In sum, the Board finds that there is no probative evidence 
that any established or should have been established service-
connected disability, "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  

There is simply no competent evidence indicating that the 
fatal lung cancer with its complications was due to any event 
or incident of the Veteran's period of active service.  

As such, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.  See 38 C.F.R. §§ 3.102; 
Ortiz, 274 F.3d at 1365.  The appellant's claim must be 
denied.  




ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


